 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDEllingHalvorson,Inc.and New Mexico DistrictCouncilofCarpenters,AFL-CIO.Case28-CA-3411-2January 23, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn September 23, 1975, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, Respondent and the Act-ing General Counsel, hereafter called General Coun-sel, filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modifiedherein.The Administrative Law Judge found that the dis-charges of the six carpenters involved herein violatedSection 8(a)(3) and (1) of the Act. Respondent ex-cepts only to the award of backpay to the discrimina-tees.The General Counsel excepts to the Administra-tive Law Judge's failure to recommend a bargainingorder.We find merit to both exceptions.Respondent began constructing a particleboardplant on the Navajo Indian Reservation in NewMexico, in late July 1974. Wilson M. Benally, WilsonPinto, Albert Lee, Kee Shay, Larry Jim, and HaskieK. Tsosie, the six dischargees, were hired as carpen-tersduring the months of September, October, andNovember, 1974. Between December 3 and 4, all sixcarpenters signed cards authorizing the ChargingParty'to represent them for the purpose of bargainingcollectively with the Respondent.After work started on January 23, 1975, UnionRepresentative Lang began picketing Respondent'sjobsite. The sign Lang carried read "Elling Halvor-son, Inc.-No Agreement-Carpenters Local 1319."Sometime later that day, Lang spoke to Grams, theRespondent's project superintendent, and showedhim the authorization cards.The carpenters, having already started work beforethe picketing began, decided to stay at work for theremainderof the day. However, the next day, a Fri-day, all six refused to cross the picket line. The pick-eting resumed the following Monday, January 27,and again the six carpenters refused to work. Tues-day, the jobsite was closed because of bad weather.Respondent discharged the carpenters that Wednes-day, January 29, and Thursday, January 30. The rec-ord establishes the carpenters were discharged forstriking.The General Counsel contendsN.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969), is applicablehere and a bargaining order shouldissue.We agree.According to the Administrative Law Judge,- thedischarges were lawful, but not motivated by an in-tent to destroy the Union's majority. The Adminis-trative Law Judge also noted that the discharges werethe only violations the Respondent had committed.Emphasizing these two points, the AdministrativeLaw Judge concluded that "ordinarily prudent em-ployees would not be inhibited during pre-election orvoting booth phases by Respondent's simple error ofLaw...."We reject the Administrative Law Judge's logic.He seems tobe saying that absent any independent8(a)(1) violations that demonstrate explicit animus abargaining order cannotissue.This is clearly not thelaw.Whether a bargaining order should issue is de-termined by whether the employer's unlawful con-duct has had a "tendency to undermine majoritystrength and impede the election process." I This isan objectivetest,The Administrative Law Judge ap-pears to have decided to decline to recommend abargaining order because the discharges had notbeenmotivated by an intent to undermine theUnion's majority. The test, however, is whether theEmployer's unlawful conduct had a "tendency" toundermine the Union's majority. Certainly, the dis-charge for the reasons here of all or clearly the ma-jority of the employees who would have been includ-edwithin the unit appropriate for collectivebargaining 2 had this effect.' Contrary to the Admin-istrative Judge, we also find that the coercive effectsof the unlawful discharges would not have been elim-inated by the application of the traditional remediesand, therefore, a fair election could not have beenheld. Accordingly, we find the 8(a)(3) violations herewarrant aGisselremedy 4iN L R B v. G,ssel Packing Co, Inc, supra,614.2 The Administrative Law Judge found that Respondent had employedno more than 1 I carpenters during the week ending December 6, 1974 Therecord indicates that the six dischargees were the only carpenters employedby Respondent on January23, 19753Accord,Federated Publications,Inc d/b/a The State Journal,218 NLRBNo 20 (1975)4As the complaint did not allege that Respondent had violated Sec8(a)(5) by refusing to bargain when the Charging Party demanded recogni-tion,we do not reach that issue As Respondent's unlawful conduct beganwith the discharges of January29, 1975,after the Charging Party had de-manded recognition,Respondent will be required to recognize and bargainwith the Union as of that dateTrading Port, Inc,219 NLRB No 76 (1975).Member Fanning continues to adhere to the position stated in his dissentingopinion inSteel Fab, Inc,212 NLRB 363 (1974)Member Fanning alsowould find Respondent had an obligation to bargain as of the date of de-mand,here January23, 1975222 NLRB No. 70 ELLING HALVORSON, INC.535Respondent contends that the Administrative LawJudge should not have awarded backpay to the dis-criminatees.We agree.'At the hearing, the parties stipulated that Respon-dent, by individual letters dated February 13, 1975,had offered reinstatement to all the carpenters whowould report to work by February 20, 1975. None ofthem, however, reported by February 20. The Gener-al Counsel apparently considered the offers of rein-statementvalid, and the Administrative Law Judgeagreed .6As the last opportunity to acceptRespondent's offer was February 20, any backpayliability would have tolled as of that date.? Since em-ployees are not entitled to backpay while striking,'and the six discriminatees were striking between thedate of discharge and February 20, none of them isentitled to backpay.9ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow,and hereby orders that Respondent,EllingHalvorson,Inc.,Navajo Indian Reservation, NewMexico, its officers, agents,successors,and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1.Substitute the following for paragraphs 1(a) and(b):"(a)Discouragingmembership in New MexicoDistrict Council of Carpenters,AFL-CIO,or in anyother labor organization,by discharging or in anyothermanner discriminating against strikers in re-gard to hire or tenure of employment or any term orcondition of employment."(b) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights under Section 7 of the Act."2.Delete paragraphs 2(a) and(b), substituting thefollowing therefor and relettering the remainingparagraphs accordingly:"(a)Upon request, recognize and bargain withNew Mexico District Council of Carpenters, AFL-CIO, as the exclusive collective-bargaining represen-tative of its employees in a unit herein found appro-priate, respecting,rates of pay,wages, hours andother terms and conditions of employment and, if anunderstanding is reached,embody such under-standing in a signed agreement."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.strike herein was a sympathy strike.We agree with Respondent and findthat the strike was for recognition6 Since there was no exception filed to the finding that the offers of rein-statement were valid,we adopt this findingproformaand do not reach thequestion of the validity of the offers.7Eastern Die Company,142 NLRB 601,604 (1963).8 Astro Electronics,Inc,188 NLRB572, 573 (1971)Member Jenkins ad-heres to his dissent in that case' IdAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a hearingin which all parties were permitted to introduce evi-dence, has found we have violated the National La-bor Relations Act and has ordered us to post thisnotice.WE WILL NOT discourage membership in NewMexico District Council of Carpenters, AFL-CIO, or any other labor organization, by dis-charging or in any other manner discriminatingagainst strikers in regard to hire or tenure of em-ployment or any term or condition of employ-ment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected by the National La-bor Relations Act.WE WILL, upon request, recognize and bargainwith New Mexico District Council of Carpen-ters,AFL-CIO, as the exclusive bargaining rep-resentative of our employees in the unit foundappropriate respecting rates of pay, wages, orother terms and conditions of employment and,if an understanding is reached, embody such un-derstanding in a signed agreement.All our employees are free to remain or refrainfrom becoming or remaining members of a labor or-ganization.ELLING HALVORSON, INC.DECISIONSTATEMENT OF THE CASEDAVID G.HEILBRUN,Administrative Law Judge: Thiscase was heard at Gallup, New Mexico, on I July 1 based5Respondent excepted to the Administrative Law Judge's finding that the1All dates and named months hereafter are in 1975, unless indicatedotherwise 536DECISIONSOF NATIONALLABOR RELATIONS BOARDon a charge filed January 28 and complaint issued May 8,alleging that Elling Halvorson,Inc., called Respondent,violated Section 8(a)(1) and (3) of the Act.Upon the entire record in this case, including my obser-vation of the witnesses, and upon consideration of briefsfiled by General Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent,a corporationwithprincipal office andplace of business in Seattle,Washington,is a general con-struction contractor.It annually furnishes services valuedin excess of $50,000 in States other than Washington andannually purchases goods valued in excess of $50,000which are directly delivered to its operations in Washing-ton from points outside that State. I find,as Respondentadmits, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act. New Mexi-co District Council of Carpenters,AFL-CIO,called theUnion,is a labor organization within the meaning of Sec-tion2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESRespondent is constructing a particleboard plant in NewMexico under contract with Navajo Forest Products In-dustries (NFPI). The project commenced July 1974 andwas in progress at the time of hearing. On December 3 and4, 1974, a majority of carpenters employed on the jobsignedauthorization cards for the Union.' Those whosigned were Wilson M. Benally, Wilson Pinto, Albert Lee,Kee Shay, Larry Jim, and Haskie K. Tsosie. Benally hadobtained the cards from Union Representative GeorgeBlacksher, solicited his five Navajo coworkers, and re-turned all signed cards 3 to Blacksher at the jobsite on De-cember 4, 1974. Blacksher spoke immediately with Gramsto advise that his organization represented a majority ofcarpenters on the job and desired recognition. Grams de-clined an offer to examine the cards upon which Blacksherbased his claim and stated he was without authority "tosign a contract."'2 Job Superintendent Donald Grams testified that daily construction proj-ect reports showed 8 journeymen carpenters and I carpentry foreman wereemployed on December 3,1974, and 10 journeymen plus I foreman ap-peared on payroll the following day Testifying from memory the variouscard-signing employees recalled a carpentry work force of eight persons onthose days with either one or two foremen. All probative evidence on thepoint establishes that for each workday during week ending December 6,1974, the number of individuals employed in this specific construction tradewas never higher than 11. A bargaining unit of all carpenters employed onthe project,but excluding all other employees,is presumptively appropriate.Cf.The First Church of Christ, Scientist, in BostonMassachusetts194 NLRB1006 (1972);Lewis &Bowman,Inc,109 NLRB 796 (1954).3Each card was verified by its signer as to authenticity of signature anddate of execution.The showing of majority arises from six valid cards ex-isting in a unit of no more thanII employees' This response was consistent with Grams'ccnduct since July 1974 whenhe first appeared at the Union's office to inquire about locality wage scaleand the customary fringe benefits. Thereafter,Blacksher spoke with GramsOn January 23 Union Representative William Langcommenced picketing the job. One or morepersonspartici-pated with Lang in this activity. The picket sign'read, "Ell-ingHalvorson, Inc.-No Agreement-Carpenters Local1319" (the Gallup local for United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO). Picketingcontin-ued on January 24 and 27, was suspended January 28 and29 as inclement winter weather delayed the project 5 andresumed January 30. Early in the course of picketing,Grams approached Lang anda discussionensued.6 Langtendered the six signed cards to Grams whoexaminedthem briefly and remarked "you've got 100 percent ofthem." IOn January 24 five of the named card-signing employeesappeared at the jobsite in the morning but would not com-mence work because of the picketing.8 Grams' daily reportfor January 24 states:Seven carpenters left job at 8 a.m. due to pickets. Theystated they were informed by the pickets they wouldbe fined if they worked.None of the six card-signing employees attempted to workon January 27 or 28 and following several telephone con-versations between Grams and Vice President RichardPotter a decision was reached to terminate them "for notshowing up for work." Grams caused final paychecks to beprepared and delivered to five of the carpenters on January29 and to Tsosie on January 30. The statement accompa-nying each check noted a termination for "absenteeism." 9The merits of this case are readily expressed. Respon-dent violated Section 8(a)(3) by "tramp[ing] " the involvedemployees in the context of "pickets [being] up" leading tothe "open secret that they couldn't work" and Grams' be-lief that "they [wouldn't] return to work when the picketwas there." No contention was advanced that the with-holding of services in this manner gave rise to vital busi-nessjustification for the ensuing terminations. The em-ployees' refusal to cross a picket line established by thelabor organization in which they had traditionally main-tained membership, as well as contemporaneously author-ized as bargaining representative for the particular courseof employment, was a protected activity. Suspension ofpicketing on January 28 and 29was a merefortuity,associ-several times seeking tohave a contract signed, however Grams repeatedlyreferredBlacksherto Respondent's officials in Seattle5On January 28 only threetradesmenappeared for work, including onecarpenter who received 4 hours' pay The daily report recorded shutdown ofthe job that day due to high winds6Lang testifiedthis occurred January 23; Gramsrecalled itas "early inthe followingweek " I credit Lang's versionof the incidentrespecting itstime of occurrence and substance.rThe daily report for January 23 showed five journeymencarpenters andtwo foremenOn this date Benally missed work due toa funeral8Tsosie similarly refused tocrossthe picket line upon arrival on January27; howeverhe testified to not travelingto the Job on January 24 because ofthe "picketline."Benally isin apparent error by testifyingthat he sawTsosie on January 24, however, I credit his recollectionof seeingShay at thejob that day as this employee "[does not]remember"his actions that morn-ing.After terminationin this manner Pinto andJim traveled to the TribalLabor Relations office, receivedreferrals respectingRespondent's then-pending request for carpenters,and reappearedat the jobsitethe same dayto present these Following discussion with Gramsneither commenced work"because the picketswere there." ELLING HALVORSON, INC.537ated to weather conditions at the time and vicissitudes in-herent in maintaining such small scale activity. This hiatusdid not diminish the doctrinal influence on employeeschoosing to suspend work during what they perceived as alabor dispute in which they aligned themselves with theUnion. Cf.Congoleum Industries, Inc.,197NLRB 534(1972);Southern Greyhound Lines, Division of GreyhoundLines, Inc.,169 NLRB 627 (1968).CONCLUSION OF LAwRespondent, by discharging Wilson M. Benally, WilsonPinto,Albert Lee, Kee Shay, Larry Jim, and Haskie K.Tsosie because they collectively assisted the Union and en-gaged in other concerted activities for the purpose of mutu-al aid and protection, has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (3) and 2(6) and (7) of the Act.REMEDYEach party argued that whether to recommend a bar-gaining order is the critical issue of this litigation. Addi-tionally disagreement exists on whether backpay is war-ranted.Respecting the first point, I conclude that Respondent'sconduct did not amount to "less pervasive practices whichnonetheless still have the tendency to undermine majoritystrength and impede the election processes" within the in-tendmentof N.L.R.B. v. Gissel Packing Co.,395 U.S. 575(1969) and related cases.10 Although business justificationfor the discharge of these employees is lacking, this doesnot necessarily give rise to a showing of animus.I I Respon-dent absorbed its original knowledge of card signing withequanimity and displayed perfect avoidance of ancillaryconduct typically present in bargaining order cases.12 Fur-ther,Respondent's principal reaction to initial recogni-tional demands was to encourage use of Board electionprocesses." The question then is whethermass(relativelyso, given the size of this work force) dischargingis itselfaction that manifests antiunion motivation. Contrary to1 ° Linden Lumber Division,Summer & Co v N L.R.B ,419 U.S. 301(1974);Steel-Fab, Inc.,212 NLRB 363(1974);E.S.Merriman&Sons,219NLRB No. 114(1975),11But cf.N.LR B. v.Fleetwood Trailer Co.,Inc.,389 U.S. 375 (1967), andcases there cited.12CfZim TextileCorp,218 NLRB No 46 (1975);Vernon Devices, Inc.,215 NLRB No.62 (1974).See alsoLinden Lumber, supraandTrading Port,Inc.,219 NLRBNo. 76 (1975). InLinden,significantly,the Court found "nocharge...tendered to [it]" that the employer had "engaged in an unfairlabor practice apart from its refusal to bargain",notwithstanding back-ground circumstances of a remedied refusal to reinstate two employees inwhat the Board had found"to be an unfair labor practice " InTrading Portthe Board noted the employer's"[U]nfair labor practices commenced assoon as it learned of union activity [with such]unlawful course of conduct[beginning]on the heels of the Union's recognition demand and continuedunabated throughout the strike and up to the time of the election."13 Potter testified to receiving long distance telephone contacts in late1974 from persons representing themselves as union spokesmen seeking toobtain a signed contract for the project.On both occasions Potter proposedproceedings be initiated as to which Respondent would "comply with theNLRB rulings."This testimony harmonizes with that of Blacksher whotends to recall simply talking"toMr.Halvorsonfirst"(in relation to theprobability of also talking with Potter)what General Counsel contends, the decision here, albeitviolative of the Act, keyed solely to a desire to have car-pentry trade employees available for work on the continu-ing project. Even the gambit of Pinto and Jim returning tothe jobsite on the day of their discharge with Navajo refer-rals showed Grams extending the prospect of work, condi-tioned only on their willingness to actively resume tasks.14For thesereasonsHilltop Van and Storage Company,182NLRB 1004 (1970), cited by General Counsel, is inappositeas there it was concluded from the evidence that anemployer's"realmotive"in effecting a group dischargewas "to discourage protected concerted activities andmembership in a labor organization." InMerriman, supra,the Board recently treated the precipitate discharge of fouremployees underGisselas one of two relevant theories.This action occurred on the day a union's recognition de-mand was received, left only one employee of the appropri-ate unit unaffected and was followed by reinstatements af-ter the passage of 2 business days. The employer's"intensive and extensive" threats and interrogation, occur-ring over merely a 6-day period, were found "coercive [in]nature" and likely to leave "enthusiasm for unions or otherconcerted protected activities . . . considerably damp-ened."Merrimanprovides valuable contrast to the instantcase since rationale there,sub silentio,sought to guard thepurity of election processes by direct application of the"undermin[ing]" and "imped[ing]" strictures inGissel.Here,no hostility to institutional unionism is shown andthe opportunity for representation proceedings under Sec-tion 9 was as much existent during the January 24-Febru-ary 13 period as had no employment disruption happened.On the core question of whether actual happenings so dis-jointed this prospect as to make fair and free secret ballot-ing unlikely,then or in the immediate future, it is morereasonable to say that ordinarily prudent employees wouldnot be inhibited during preelection or voting booth phasesby Respondent's simple error of law in dealing with picket-ing of its project. In sum, the situation lacks those factorsupon whicha Steel-Fabremedy, asGissel'sprogeny, maylegitimately he. I decline to so recommend.The issue of whether to award backpay requires precisecharacterization of the terminated employees'status imme-diately prior to Respondent's unlawful action. This is ne-cessitated by the distinctions involved in shaping this as-pect of remedial orders when those who benefit aredischargedstrikersas opposed to persons labeled "sympa-thy strikers" or who were impermissibly discharged forhonoring a picket line. In the former instance an uncondi-tional request for reinstatement (subsequent to terminationof the strike) is required, while the latter situations do notburden the discriminatee(s) with this obligation. SeeRed-wing Carriers, Inc.,137 NLRB 1545 (1962);Southern Grey-hound Lines, supra; Difco Laboratories, Inc.,172 NLRB2149 (1968);Nuodex Division of Tenneco Chemicals, Inc.,176 NLRB 611 (1969);Valley Oil Co., Inc.,210 NLRB 370(1974).Benally and Jim each termed themselves "onstrike",Pinto was equivocal and Lee disclaimed such a14Respecting this episode,Icredit Grams'recollection of his conversationwith Pinto in Jim's presence This is a more probable version, is obliquelycorroborated by Jim and is not effectivelycontradictedby Pinto whosetestimony on the point I reject as unreliable 538DECISIONSOF NATIONALLABOR RELATIONS BOARDrole.However, retrospective assertions of this type are sub-ordinate to objective facts bearing on conduct by the card-signing group as a whole. For reasons known only to itsrepresentatives, the Union deferred any significant use ofthe fresh authorization cards for an extended period oftime. During this span there is no indication of contact orcommunication between Blacksher or Lang on the onehand and Benally or any of the card-signing carpenters onthe other. The cards apparently remained within unionauspiceswhile inconclusive recognition requestsweremade via long distance telephone and it is surmisable thatthe holiday season coupled with geographic and culturalfactors simply led to delay. The hiatus, whatever its cause,was abruptly broken by the commencement of picketingon January 23. A salient aspect of this event is lack of anycontemporary advice to the carpenters immediately priorto the activity. This configuration of facts negates any con-tention that the involved employees were on strike. Theydid not meet with union representatives prior to the picket-ing (in fact remained at work during that portion of Janu-ary 23 when picketing existed), are not shown to have beenconfided in respecting the further course of picketing andthe entire circumstances are devoid of an ordinary frame-work in which strike activity is deliberately commencedby employees. ThusSea-Way Distributing, Roosevelt Roof-ing,Royal Typewriter, Valley,Oil,andBurroughs,15cited byRespondent, are distinguishable as these cases each in-volved a classic strike context. Here the employees non-plussedlyreactedto picketing rather than purposefullyact-ingto start a strike; and they did so by essentiallyindividual choice.16Most importantly, the employees hadno particular objective for a strike on or about January 23.As employees,nothing was shown to be of then-festeringconcern to them with respect to conditions of employment.The originating event, that of card signing, was generatedfrom above and operative chronology shows the Union'sdesire for an executed collective-bargaining agreement tohave been the real moving force.17 Overall, the evidencecompellingly establishes that the employees were not there-after on strike, were in truth merely honoring a picket linewhich, oddly enough," was operated by the particular la-bor organization to which they were pledged and that theywere not obliged to communicate reinstatement requests inorder for backpay entitlement to exist.19 The fact of contin-ued picketing (beyond February 13) is immaterial, as theemployment relationship of each employee was unlawfully15Sea-Way Distributing, Inc,143 NLRB 460 (1963),Roosevelt Roofing &Sheet Metal Works, Inc,204 NLRB 671 (1973),Royal Typewriter Company,209 NLRB 1006 (1974),Valley Oil Co, Inc, suprayandBurroughs Corpora-tion,214 NLRB No. 88 (1974), respectively16Realistically, a Navajo Indian affinity syndrome is present, based onresidential patterns,fluency in common tribal language and natural forcesof heritage Overtones to this effect are present, however the analysis ofbasic legal issues remains squarely a matter of applying employment lawprinciples17Blacksher described having known Benally "before the job started" andto giving him authorization cards with "instructionsthat we would like[him] to talk to the fellows and get these authorization cards signed by theemcloyees"Benally's testimony is consistent with this description1This oddity would have dissolved had the situation been transformedby time and tactics into 8(b)(7)(C) proceedings19Concededly valid offers of reinstatement were made by Respondent onFebruary 13terminated at an earlier point in time. This, in turn, obvi-ates consideration of those principles relating to backpayentitlement vis-a-vis the cessation of strike activity.RoyalTypewriter, supra; Southern Greyhound, supra.Accordingly,I shall recommend that Respondent cease and desist fromitsunfair labor practices, that it compensate Wilson M.Benally,Wilson Pinto, Albert Lee, Kee Shay, Larry Jim,and Haskie K. Tsosie with backpay as provided inF.W.Woolworth Co.,90 NLRB 289 (1950) andIsisPlumbing &Heating Co.,138 NLRB 716 (1962), and post an appropri-ate notice.DispositionUpon the foregoing findings of fact,conclusion of law,and the entirerecord andpursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 20Respondent, Elling Halvorson, Inc., Navaho Indian Res-ervation, New Mexico, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee because such employee has assisted a labor orga-nization by refusing to cross a lawful picket line at theemployee's place of work.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Make Wilson M. Benally, Wilson Pinto, Albert Lee,Kee Shay, Larry Jim, and Haskie K. Tsosie whole for anyloss of earnings incurred by reason of their discharges.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at Respondent's jobsite on the Navajo IndianReservation in New Mexico, including all places where no-tices to employees are customarily posted, copies of theattached notice marked "Appendix." 21 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 28, after being duly signed by Respondent's represen-tative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places20 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes21 In'the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " ELLING HALVORSON, INC.539where notices to employees are customarily posted. Rea-(d)Notify the Regional Director for Region 28, in writ-sonable steps shall be taken by Respondent to insure thating, within 20 days from the date of this Order, what stepssaid notices are not altered, defaced, or covered by anyRespondent has taken to comply herewith.other material.